Citation Nr: 9934333	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to January 
1963.

The issue of entitlement to service connection for asthma has 
been denied by decision of the Board of Veteran's Appeals' 
(Board) in June 1964. 

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  The last 
final denial of this claim was in June 1964 when the Board 
denied service connection.  It is noted that in August 1976, 
the veteran requested that his claim for service connection 
for asthma be reopened, and the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for asthma.  The veteran was notified 
of this decision in September 1976, but he was not given his 
appellate rights.  As such, this claim remains pending.  

This appeal thus arises from a September 1976 rating decision 
from the New York, New York Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for asthma had not 
been received.  


FINDINGS OF FACT

1.  By Board of Veterans' Appeal decision of June 1964, 
service connection for asthma was denied.

2.  The additional evidence submitted in connection with the 
claim to reopen is either duplicative, cumulative or not so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1964 decision of the Board of Veterans' Appeals 
that denied service connection for asthma is final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.1100 (1999).

2.  Evidence received since the June 1964 Board decision is 
not new and material, and, thus, the claim for service 
connection for asthma is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in January 1962, no 
history of asthma was reported.  On examination, the 
veteran's lungs and chest were clinically evaluated as 
normal.

Later in January 1962, the veteran was seen with a history of 
asthma for one and one-half years, characterized by wheezing 
and difficult respiration.  

In January 1962 and March 1962, the veteran was seen with 
hyperventilation syndrome and possible URI (upper respiratory 
infection).  

In a March 1962 report to an Army hospital, Joe H. Cannon, 
M.D., noted that he had seen the veteran with an acute attack 
of asthma in 1959 and with recurrent attacks since.  It 
seemed that the attacks were when the spring and fall pollens 
were active.  The veteran was on medication prior to entering 
the service that handled the situation.  

In a March 1962 report it was noted that the veteran 
corroborated Dr. Cannon's report of recurrent attacks of 
bronchial asthma over the past two years.  The examiner's 
opinion was that the veteran's bronchial asthma was mild.  

In July 1962, the veteran was seen with questionable 
asthmatic bronchitis and pharyngitis.

In August 1962, the veteran was seen with chest pain and 
coughs.  Later in August 1962, the veteran was seen with 
bronchial asthma, perennial.  He was put on a profile for 
asthma, perennial, very mild, allergen undetermined.  It was 
noted that the asthma existed prior to service.  

The veteran continued to have treatment for asthma from 
August 1962 to November 1962, for asthma, perennial, possibly 
secondary to hypersensitivity to dust, molds, grasses, and 
rag weed, moderately severe, not controlled by oral 
medications.

In December 1962, the veteran was recommended for release 
from service based on a confirmed diagnosis of asthma, 
perennial.  It was noted that the veteran was erroneously 
inducted; the plan for discharge was not line of duty; 
existed prior to service.  

On a separation examination in December 1962, the diagnoses 
included asthma, perennial, possibly secondary to 
hyposensitivity to dust, molds, grasses, and ragweed, 
moderately severe, existed prior to service.  

In January 1963, the recommendation that the veteran be 
separated from service for perennial asthma was approved.  
The veteran requested discharge for physical disability.  

In January 1963, the veteran filed a claim for service 
connection for bronchial asthma.

In a May 1963 statement, Dr. Cannon described seeing the 
veteran in October 1959 and September 1961 for asthma.

On a VA examination in December 1963, it was noted that the 
veteran had a history of acute asthmatic attacks since 1959.  
In service, the veteran had recurrent asthmatic attacks after 
being stationed in Germany.  He was discharged on medical 
grounds.  Since discharge, the veteran had continued to have 
occasional wheezing spells that were controlled by 
medication.  He also had a few more severe attacks for which 
he went to the hospital.  The diagnoses included chronic 
bronchial asthma, predating military service and not 
aggravated by same.  

By rating action of February 1964, service connection for 
bronchial asthma was denied.  The veteran appealed this 
action.

In a June 1964 medical opinion, a VA physician indicated that 
a comparative reading of induction, in-service, and discharge 
films did not reflect any pulmonary changes during service 
and that the nature of the pulmonary pathology was bronchial 
asthma.  

In a Board decision in June 1964, service connection for 
bronchial asthma was denied. 

Associated with the file in August 1976 was a school health 
record for the veteran listing physician's examinations 
dating from 1950 to September 1961.  The veteran's lungs were 
evaluated as normal, except in September 1952.  The September 
1952 record is undecipherable.  

Associated with the file in August 1976 was a May 1976 report 
from David S. Svahn, M.D., who indicated that he was asked by 
the veteran for a statement regarding his history of 
bronchial asthma.  Upon reviewing the veteran's military 
records, it seemed that his bronchial asthma existed prior to 
service.  It was clear that it was more of a problem while in 
service, but Dr. Svahn was not willing to state that his 
condition was aggravated by service.  In Dr. Svahn's 
experience with the Army in Germany, many troops with 
relatively mild asthma in the states had increasing 
difficulty in the European Theater.  Dr. Svahn was not 
willing to state that increased frequency of acute episodes 
aggravated the underlying condition, however.  

In August 1976, the veteran filed a request to reopen his 
claim for service connection for asthma.  

By rating action of September 1976, it was determined that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for asthma had not been 
submitted.  The veteran was not notified of this decision and 
it remains pending.  

Associated with the file in May 1995 were copies of service 
medical records previously associated with the file.  

II.  Analysis

The veteran contends that his asthma was aggravated by his 
period of service.   

When the Board disallows a claim, the claim becomes final 
absent clear and unmistakable error or unless the Chairman 
orders reconsideration of the matter.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1100 (1999). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test in the February 1995 Statement of the Case, 
it did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  Accordingly, the citing of this test is 
considered harmless error.

The additional evidence submitted since the June 1964 Board 
decision includes copies of service medical records, school 
records and a letter from a physician.  The service records 
are duplicative of evidence already of record and are thus 
not new and material.  The letter from the physician does not 
support the veteran's claim and is thus not material.  The 
school records have been noted.  However, the underlying 
question is whether there was aggravation in service of the 
preexisting asthma.  In this regard, the veteran concedes 
that he had asthma before service.  The question of 
aggravation must be addressed by a medical professional.  The 
school records are therefore not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Additionally, there are statements from the 
veteran submitted in support of his claim.  Where, as here, 
the determinative issue is whether the veteran's asthma was 
aggravated by his service, competent medical evidence is 
required, and lay assertions cannot suffice to reopen a claim 
under 38 U.S.C.A. § 5108.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, new and material evidence has not 
been submitted to reopen a claim of entitlement to service 
connection for asthma.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for asthma, the claim is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

